Name: 79/804/EEC: Commission Decision of 6 September 1979 amending the Annex to Fifth Council Decision 76/538/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-09-21

 Avis juridique important|31979D080479/804/EEC: Commission Decision of 6 September 1979 amending the Annex to Fifth Council Decision 76/538/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops Official Journal L 237 , 21/09/1979 P. 0033 - 0033****( 1 ) OJ NO L 162 , 23 . 6 . 1976 , P . 1 . ( 2 ) OJ NO L 52 , 2 . 3 . 1979 , P . 17 . COMMISSION DECISION OF 6 SEPTEMBER 1979 AMENDING THE ANNEX TO FIFTH COUNCIL DECISION 76/538/EEC ON THE EQUIVALENCE OF FIELD INSPECTIONS CARRIED OUT IN THIRD COUNTRIES ON SEED-PRODUCING CROPS ( 78/804/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO FIFTH COUNCIL DECISION 76/538/EEC OF 17 MAY 1976 ON THE EQUIVALENCE OF FIELD INSPECTIONS CARRIED OUT IN THIRD COUNTRIES ON SEED-PRODUCING CROPS ( 1 ), AS LAST AMENDED BY DECISION 79/234/EEC ( 2 ), AND IN PARTICULAR ARTICLE 2 THEREOF , WHEREAS ON 14 JUNE 1977 THE COUNCIL OF THE ORGANIZATION FOR ECONOMIC COOPERATION AND DEVELOPMENT ( OECD ) ACCEPTED A SCHEME FOR THE VARIETAL CERTIFICATION OF MAIZE SEED MOVING IN INTERNATIONAL TRADE ; WHEREAS THIS SYSTEM IS INTENDED TO SERVE IN FUTURE AS A REFERENCE BASIS FOR THE EQUIVALENCE OF MAIZE SEED PRODUCED IN THIRD COUNTRIES ; WHEREAS IT IS THEREFORE NECESSARY , AS A FIRST STEP , TO ESTABLISH , IN ADDITION TO THE EQUIVALENCE OF CERTAIN NATIONAL SYSTEMS , THE EQUIVALENCE ALSO OF THIS OECD SYSTEM FOR THE FIELD INSPECTION OF MAIZE SEED HARVESTED AFTER 30 JUNE 1979 IN THOSE THIRD COUNTRIES ALREADY ABLE TO APPLY THE OECD SYSTEM ; WHEREAS SPAIN HAS APPLIED THIS SCHEME SINCE 1 JULY 1979 ; WHEREAS YOGOSLAVIA AND SWEDEN HAVE GIVEN NOTICE THAT THE NAME OF THE COMPETENT AUTHORITY FOR THE CERTIFICATION OF SEEDS HAS CHANGED ; WHEREAS IT IS THEREFORE NECESSARY TO AMEND THE ANNEX TO THE ABOVEMENTIONED DECISION IN RELATION TO YUGOSLAVIA , SWEDEN AND SPAIN ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON SEEDS AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ANNEX TO DECISION 76/538/EEC IS HEREBY AMENDED AS FOLLOWS : 1 . UNDER REFERENCE NO 15 IN THE TABLE , THE PARTICULARS IN RESPECT OF MAIZE SHALL BE REPLACED BY : ' 1 ( * ) OR 2 , 3 , 4 , 5 . ' 2 . AT THE END OF THE TABLE THE FOLLOWING FOOTNOTE SHALL BE INSERTED : ' ( * ) SOLELY IN THE CASE OF SEED HARVESTED AFTER 30 JUNE 1979 . ' 3 . UNDER REFERENCE NO 5 IN THE TABLE , THE PARTICULARS SET OUT IN THE NINTH INDENT OF COLUMN 3 SHALL BE REPLACED BY THE FOLLOWING : ' INSTITUT ZA POLJODELSTVO I GRADINARSTVO ( INSTITUTE FOR AGRICULTURE AND HORTICULTURE ), SKOPJE . ' 4 . UNDER REFERENCE NO 13 IN THE TABLE , THE PARTICULARS SET OUT IN COLUMN 3 SHALL BE REPLACED BY THE FOLLOWING : ' STATENS UTSAEDESKONTROLL ( SWEDISH SEED TESTING AND CERTIFICATION INSTITUTE ), SOLNA . ' ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 6 SEPTEMBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT